Sognier, Chief Judge,
concurring specially.
I concur fully in the judgment, but write specially in regard to Division 2. The transcript reveals that jewelry, currency, an ink pen, and a syringe (items found in appellant’s possession when taken into custody) were inadvertently left in the bottom of a bag containing the State’s exhibit of appellant’s jacket. A list itemizing these extra items was attached to the bag. These items were removed from the jury when the mistake was discovered. The foreperson of the jury then asked the trial judge about the items and was told that the items were not offered into evidence, that they did not go out with the jury, and that the jury was “not concerned with anything that may have been in the bag except the jacket.” When the foreperson argued with the trial judge over whether the items had been admitted, the trial judge strongly admonished the jury that only the jacket was admitted into evidence and that they were not to concern themselves with the other items. When the foreperson later repeated the jury’s question about the contents of the sack, the trial judge instructed them, “Let me put it to you as concise and as distinct and plain as I know how under the *356law. Insofar as the paper bag is concerned, you are not to concern yourselves with anything except the jacket, regardless of what was in the bag, if anything was in the bag. Whatever was in the bag, you’re not concerned with it. You’re concerned with only that evidence that was delivered to you in the jury room.” In response to the foreperson’s inquiry about the list on the bag, the trial judge stated he did not know why the list went out with the jury, then told the jury twice to forget about the list.
The transcript supports the appellant’s contention that the jury displayed more than a casual interest in the items mistakenly submitted to them and raises questions as to the efficacy of the trial court’s instructions to the jury to disregard those items. However, pretermitting the issue whether appellant waived any objection to the jury’s contact with the list on the bag, even conceding that error was committed when the jury was allowed to come into contact with both the list and the items in the State’s exhibit, that error was harmless in view of the overwhelming evidence of appellant’s guilt. As established at trial, appellant entered the service station operated by Horace Logan and robbed both Logan and his assistant, Andy England, at gunpoint. Appellant then forced the two men outside, still at gunpoint, at which time Logan’s nephew and another man drove up to the service station. The arrivals, alerted by Logan’s shouts, took cover as appellant fired two shots at them. Logan attacked appellant as he was shooting at the arrivals. In the fight appellant struck Logan repeatedly with the gun. The gun was dislodged from appellant’s hand, and he fled to the nearby woods. Logan, unaware appellant was unarmed, retrieved his own gun and with his nephew unsuccessfully tried to find appellant. Returning to the service station, Logan managed to bluff appellant into surrendering by claiming the woods were surrounded. Logan and the other men then held appellant until police arrived. The money taken from Logan and England was found in appellant’s possession, and Logan and the other men at the service station all positively identified appellant as the perpetrator of the charged crimes.
Applying the standard set forth in Johnson v. State, 238 Ga. 59, 61 (230 SE2d 869) (1976), it is highly probable that any error in allowing the jury to come into contact with the items in the State’s exhibit did not contribute to the jury’s verdict. See also Wilson v. State, 145 Ga. App. 33, 35-36 (6) (243 SE2d 304) (1978); Brooks v. State, 236 Ga. 108 (223 SE2d 79) (1976). Therefore, I concur in the majority’s affirmance of appellant’s conviction.
I am authorized to state that Judge Carley joins in this special concurrence.
*357Decided January 17, 1991.
Jerry C. Gray, for appellant.
Timothy G. Madison, District Attorney, Jeffery G. Morrow, Assistant District Attorney, for appellee.